Ames, C.
This is an action in forcible detainer by lessors against lessees to recover possession of the demised premises as from tenants holding over their term after forfeiture for the nonpayment of rent. The facts are recited in full in the opinion in the preceding case between the same parties, ante, p. 484, and their repetition here is therefore uncalled for. The district court on appeal affirmed a judgment by a justice’s court for the plaintiffs, and the defendants appealed to this court.
We recommend that the judgment of the district court be also affirmed.
Oldham and Epperson, 00., concur.
*488By the Court: For the reasons stated in the foregoing-opinion, it is ordered that the judgment of the district court be
Affirmed.